Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/17/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-9 and 27-42 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Bruss et al. (US 10,397,272 B1; hereinafter, “Bruss”), Dasgupta et al. (US 2011/0173142 A1; hereinafter, “Dasgupta”), Uriel (US 2018/0084003 A1; hereinafter, “Uriel”), Mahajan et al. (“Finding HTML Presentation Failures Using Image Comparison Techniques”, 2014; hereinafter, “Mahajan”), Woods et al. (US 2019/0068616 A1; 
Bruss in view of Dasgupta teaches a non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: receiving an email addressed to a recipient who is an employee of an enterprise; determining an identity of a sender based on an analysis of the email; obtaining a first set of models that includes: (i) a first model trained using past emails sent by the sender that have been verified as non-malicious and (ii) a second model trained using past emails received by the recipient that have been verified as non-malicious, wherein the first model is trained to identify deviations in features, content, or context that are representative of changes in behavior of the sender, and wherein the second model is trained to identify deviations in features, content, or context that are representative of changes in behavior of the recipient; applying the first set of models to the email to produce a first output indicative of whether the email is representative of a malicious email.
Uriel teaches extracting a Document Object Model (DOM) for the HTML resource, and analyzing the DOM. Mahajan teaches capturing a screenshot and applying a computer vision algorithm designed to identify similarities between the screenshot and a library of verified sign-in websites. Woods teaches opening the attachment within a secure processing environment. Prakash teaches comparing the new received message characteristic pattern to the message characteristic pattern to determine whether the new received message characteristic pattern is similar to the message characteristic pattern and using the results of the comparison to influence the likelihood of the received message being a phishing message. Hailpern discloses a first set of models and a second set of models to identify critical emails.
What is missing from the prior arts is the method including: determining, based on the first output, whether the email may a malicious email; in response to a determination that the email is a malicious email, applying a second set of models to the email to produce a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491